Lewis, Chief Justice:
Under Rule 89 of the Circuit Court Rules, answers to a request for admissions must be served within ten (10) days after the service of the request. Defendant served request for admissions on plaintiff and plaintiff failed to answer them within the ten day period. After the time for answering the request had expired, the trial judge granted plaintiff an extension of time to respond. The defendant has appealed from that ruling.
The order granting an extension of time in which to answer a request for admissions is intermediate or interlocutory in nature and does not involve the merits or a substantial right under Section 14-3-330 of the South Carolina Code of Laws (1976), but is reviewable after final judgment *414under Section 18-1-130 of the South Carolina Code of Laws (1976).
See: Wallace v. Interamerican Trust Company, 246 S. C. 563, 144 S. E. (2d) 813; Kemmerlin v. Bloom, 251 S. C. 49, 159 S. E. (2d) 910.
The appeal is accordingly dismissed.
Littlejohn, Ness, Gregory and Harwell, JJ., concur.